Citation Nr: 1244275	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-42 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel



INTRODUCTION

The Veteran had active service from August 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision in which the above Regional Office (RO) of the Department of Veterans Affairs (VA) determined that new and material evidence had been received sufficient to reopen the previously denied claim for service connection for tinnitus, and, after reopening the claim, denied service connection for tinnitus.  

With regard to the issue on appeal, the Board notes that, before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been received sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993). 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a May 2007 rating decision, the RO denied entitlement to service connection for tinnitus, essentially based upon a finding that there was no record of treatment in service for tinnitus, and that the available evidence failed to show that the Veteran had tinnitus that began in or was made worse during active military service.  The Veteran did not perfect an appeal of that determination.  

2.  Evidence has been received subsequent to the May 2007 RO rating decision which was not previously submitted, which bears directly and substantially upon the specific matter under consideration, which raises a reasonable possibility of substantiating the underlying claim for service connection for tinnitus.  
3.  The preponderance of the evidence is against a finding that tinnitus was manifested in service or until years later, and is against a finding that tinnitus is causally related to service.


CONCLUSIONS OF LAW

1.  The May 2007 RO decision, which denied service connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2012). 

2.  Evidence received since the May 2007 RO rating decision is new and material as it pertains to the claim for service connection for tinnitus, and that claim may be reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

3.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). As will be discussed in further detail in the following decision, the Board is granting the new and material aspect of this appeal.  Accordingly, the Board need not discuss VA's duties to notify and to assist, as they pertain to the new and material aspect of this appeal.  

With respect to the underlying claim for service connection for tinnitus, the Board notes that, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2010 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the February 2010 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also notes that in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  In this case, the Veteran has been informed of the evidence necessary to establish his eligibility for VA benefits and of the necessity of presenting new and material evidence along with that definition.  Thus, the Board concludes that the February 2010 letter received by the Veteran adequately complied with the VCAA and subsequent interpretive authority, and that he has not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  With regard to the Veteran's service treatment records (STRs), the Board notes that in April 2007, the RO made a formal finding of the unavailability of the Veteran's STRs, and described the efforts that were taken to attempt to obtain his military records.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  Finally, the Board notes that what is missing in this matter -- a medical opinion linking current tinnitus to the Veteran's active military service - would not be found in STRs.  Moreover, the Board notes that noise exposure/acoustic trauma has essentially already been conceded by VA, in the RO's decision of December 2007 which granted service connection for hearing loss based on noise exposure during his active military service.  Thus, whether or not STRs are available has little bearing on the decision in this matter.

Further, with regard to the duty to assist, the record reflects that the RO has obtained all identified and available post-service treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in December 2007 and September 2010, and a supplemental VA medical opinion was obtained in February 2010, regarding his claim for service connection tinnitus.  The Board finds that the December 2007 and September 2010 VA examinations, considered with the February 2010 VA examination reports, are adequate as they included a review of the claims folder, a review of the history as previously obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The December 2007 and the September 2010 VA examination reports, considered with the other two VA examination reports, are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

By way of history, the Board notes that, by the May 2007 rating decision, the RO denied service connection for tinnitus, essentially based on a finding that there was no record of treatment in service for tinnitus, and that the available evidence failed to show that the Veteran had tinnitus that began in or was made worse during active military service.  The Veteran filed a timely notice of disagreement, and a statement of the case was issued.  However, he did not perfect the appeal by filing a substantive appeal (VA Form 9).  Thus, the May 2007 rating decision became final.  

The evidence of record at the time of the May 2007 RO rating decision included a statement from the Veteran, unrelated VA treatment records, and a formal finding of unavailability of STRs.  In his stated dated in October 2006, the Veteran contended that he was exposed to hazardous noises as a field artilleryman in service in Korea.  He claimed he was not provided ear protection in service, and claimed that he had experienced tinnitus (and hearing loss) ever since his exposure to acoustic trauma in service.  

Evidence submitted subsequent to the May 2007 RO decision includes VA examination reports and the Veteran's statement.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

On the VA examination in December 2007, the Veteran reported that he was around artillery in the Army, and did construction work for a gas company for 15 years.  He initially reported he did not have tinnitus, but then amended that by saying he noticed some but very seldom.  The VA examiner noted that there were no STRs in the claims folder, and that the only relevant information in the file was the DD Form 214 which confirmed the Veteran's service in the artillery and therefore the likelihood of exposure to noise.  The examiner indicated that, based on this, the Veteran's statements, and giving him the benefit of the doubt, it was as likely as not that his current hearing loss was related at least in part to service.  The examiner then noted that the Veteran stated he either had no tinnitus or has it very rarely and opined that there was "no tinnitus that can be related to his military service".  

On the VA examination in February 2010, the examiner (who also had conducted the 2007 VA examination) indicated he had reviewed the claims folder again and found nothing to change his mind, noting that his prior opinion in 2007 was that there was "no tinnitus that could be related to his military service."  The examiner opined that it was not as likely as not that the Veteran had tinnitus that was related to his military service, noting that if the Veteran had any tinnitus it was mild, infrequent, and of short duration, and did not exceed what was commonly found in the normal-hearing population.

In a statement dated in February 2010, the Veteran claimed that, from what he had been told by medical practitioners and in reading material, hearing loss and tinnitus went "hand in hand and have the same causative cause."  He reported that he was a field artilleryman in service and was subjected to daily firing of large guns in the course of his military duties.  He further claimed that, after a firing mission he would have ringing in his ears, that it never went away, and that it had actually gotten worse as time had gone by.

On the VA examination in September 2010, the Veteran reported that his hearing difficulties dated back to when he was in the military and he reported having intermittent tinnitus for both ears.  He reported that the tinnitus occurred typically o and off on a daily basis, that his tinnitus was "ringing", and that he first noticed tinnitus around 15 years ago.  It was noted that he served in the Army in a field artillery unit, and experienced excessive noise exposure without the use of hearing protection, and that he was in charge of getting the ammunition ready.  As a civilian he worked for 32 years as a laborer, then pipefitter, and then went into inspection.  He denied any civilian recreational exposure.  The diagnoses included tinnitus.  

Further, in September 2010, the VA examiner indicated that the Veteran's claim folder did not contain any service medical records or anything tinnitus-related until December 2007, at which time the Veteran initially denied tinnitus, then came back and amended his statement by saying it occurred "very seldom."  On the day of the September 2010 VA examination, the Veteran reported that his tinnitus occurred more often and had been present for 15 years, but the examiner indicated that even 15 years would be "too long removed" from service to be related.  The examiner opined that, due to the absence of any documentation to support a claim of tinnitus, that the Veteran's tinnitus was not at least as likely as not related to military service.  The examiner further indicated that hearing loss and tinnitus can occur separately, and that although they were commonly present, they were not necessarily mutually occurring, had varying causes, and that one could not cause the other.  The examiner opined that due to no mention of tinnitus in the STRs, the delay of onset of tinnitus to about 15 years ago, and the fact that both hearing loss and tinnitus can occur concurrently, but are not caused by each other, that the Veteran's tinnitus was not, at least as likely as not, secondary to the service-connected hearing loss.
With regard to the claim for service connection for tinnitus, the Board notes that some of the evidence cited above, submitted subsequent to May 2007, is new and also material to the claim for service connection for tinnitus.  Because the VA examination report addresses the issue of whether the Veteran has tinnitus related to service, the evidence therefore does relate to an unestablished fact necessary to substantiate the claim.  Moreover, these VA examination reports raise a reasonable possibility of substantiating the claim, as they pertain to the significant question of whether the Veteran has tinnitus that may be related to service.  Therefore, the Board agrees with the RO's conclusion in the May 2007 rating decision that as pertains to the claim for service connection for tinnitus, new and material evidence has been received since the May 2007 rating decision.  Thus, the Board concludes that the claim for service connection for tinnitus may be reopened.  Noting that the RO has already considered the claim on the merits, the Board will proceed with the appeal, and address the merits as well, without any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

III. Service Connection

The Veteran contends that he has tinnitus related to noise exposure he sustained as a field artilleryman during service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

With regard to current disability, the record reflects that the Veteran has contended in statements submitted to VA that he has had ringing in his ears since service.  On the VA examinations, however, he described having no tinnitus, and then said that he "noticed some but very seldom" and then indicated in 2010 that his tinnitus was intermittent and that he first noticed it 15 years prior.  Inasmuch as the diagnosis of tinnitus is essentially based on subjective accounts, and because the Veteran has reported (albeit inconsistently) that he has such disability, it may be conceded that he has a current disability of tinnitus. 

As indicated above, the Veteran's STRs are unavailable.  With regard to his service, he has reported he was exposed to excessive noise in service as a field artilleryman.  The Board has no reason to not believe the Veteran's assertions in this regard, and VA has acknowledged he was exposed to excessive noise in service as service connection for hearing loss was granted based on exposure to excessive noise in service.  Thus, noise exposure in service as contended by the Veteran is conceded based on the circumstances of his service.  38 U.S.C.A. § 1154(a).

The Board also notes that a lack of evidence showing that the Veteran exhibited tinnitus during service is not fatal to his claim.  The critical question is whether he has tinnitus which may be causally related to service.  In this regard, the Board notes that VA examiners in December 2007, February 2010, and September 2010 have addressed the issue of whether the Veteran had tinnitus not related to active service.  In December 2007, the VA examiner opined that there was "no tinnitus that can be related to his military service."  In February 2010, the VA examiner opined that it was not as likely as not that the Veteran had tinnitus related to his military service, finding that, if he (the Veteran) had any tinnitus, it was mild, infrequent, and of short duration, and did not exceed what was commonly found in the normal-hearing population.  In September 2010, the VA examiner opined that the Veteran's tinnitus was not at least as likely as not related to military service, and cited for rationale that there was an absence of any documentation to support a claim of tinnitus, and that hearing loss and tinnitus can occur separately, had varying causes, and one could not cause the other.  The Board finds the opinion of the VA examiners (especially the September 2010 examiner) to be probative and persuasive on the issue of service connection for tinnitus.  The Board also notes that there is no competent medical evidence to the contrary as neither the Veteran nor his representative have produced any medical opinion to contradict the conclusions of the VA examiners.  

Based on a review of the evidence, the Board finds that service connection for tinnitus is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Critically, the Veteran does not possess specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2012).

The Board recognizes that the Veteran has at times indicated that his tinnitus symptomatology began during service, and the Board acknowledges that the Veteran is competent to describe what he has experienced.  See, e.g., Jandreau, supra.  Significantly, however, the Veteran has also indicated that his tinnitus began 15 years prior to 2010.  See the September 2010 VA examination report.  Moreover, he previously indicated that he does not experience tinnitus at all, but then indicated he experienced some, but very seldom.  See the December 2007 VA examination report.  To this end, the Board notes that the Veteran has inconsistently described the nature of his tinnitus symptoms.  Accordingly, in light of the evidence of record, the Board finds that the Veteran's contentions of tinnitus symptomatology dating back to his military service are simply not credible.
The Court has indicated that the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (which stipulates that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of tinnitus complaints, symptoms, or findings until more than forty-five years after the Veteran's active military service is itself evidence which tends to show that any in-service noise exposure did not result in a chronic disability.

For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The Veteran's statements being found not credible, the Board can only rely upon the available competent and credible evidence, which is the service treatment records and the current medical evidence.  Based upon this evidence, the Board finds that evidence of record fails to establish any chronic tinnitus disability.  Critically, none of the current medical evidence associates the claimed tinnitus with the Veteran's military service.  Consequently, the Board finds that the evidence fails to establish a medical nexus exists between the Veteran's claimed tinnitus and the conceded in-service noise exposure.  Without competent and credible evidence of an onset of tinnitus in service, continuity of relevant symptomatology since active duty, or an association between the currently diagnosed tinnitus and the Veteran's active duty, service connection for tinnitus is not warranted.

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tinnitus is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).  
ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for tinnitus having been received, the appeal is granted to this extent only.  

The reopened claim of entitlement to service connection for tinnitus is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


